        Case 2:20-cv-00859-DB Document 10 Filed 10/14/20 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JEFFREY DREVDAHL,                                 No. 2:20-cv-0859 DB
12                       Plaintiff,
13           v.                                         ORDER
14    CITY OF FAIRFIELD, municipal
      corporation; J. WILLIAMS, in his
15    individual capacity and as a police officer
      for the Fairfield Police Department,
16

17                       Defendants.
18

19          Each of the parties in the above-captioned case has consented to proceed before a United

20   States Magistrate Judge. See U.S.C. § 636(c). Accordingly, this matter has been reassigned to

21   the undersigned for all purposes.

22          Defendants have filed an answer. (ECF No. 9.) Pursuant to the provisions of Rule 16 of

23   the Federal Rules of Civil Procedure, IT IS ORDERED that:

24          1. A Status (Pretrial Scheduling) Conference is set for Friday, November 13, 2020, at

25   10:00 a.m., at the United States District Court, 501 I Street, Sacramento, California, in

26   Courtroom No. 27, before the undersigned.

27          2. All parties are required to appear at the Status Conference, either by counsel or, if

28   proceeding in propria persona, on his or her own behalf. Any party may appear at the status

                                                       1
            Case 2:20-cv-00859-DB Document 10 Filed 10/14/20 Page 2 of 3


 1   conference telephonically if the party pre-arranges such appearance by contacting Pete Buzo, the
 2   courtroom deputy of the undersigned magistrate judge, at (916) 930-4128, no later than 48 hours
 3   before the Status (Pretrial Scheduling) Conference; a party may not appear telephonically over a
 4   cellphone.
 5            3. Plaintiff shall file and serve a status report on or before October 30, 2020, and
 6   defendants shall file and serve a status report on or before November 6, 2020. Each party’s
 7   status report shall address all of the following matters:
 8                   a.      Progress of service of process;
 9
                     b.      Possible joinder of additional parties;
10
                     c.      Possible amendment of the pleadings;
11
                     d.      Jurisdiction and venue;
12

13                   e.      Anticipated motions and the scheduling thereof;

14                   f.      Anticipated discovery and the scheduling thereof, including disclosure of
                             expert witnesses;
15
                     g.      Future proceedings, including the setting of appropriate cut-off dates for
16                           discovery and for law and motion, and the scheduling of a final pretrial
17                           conference and trial;

18                   h.      Modification of standard pretrial procedures specified by the rules due to
                             the relative simplicity or complexity of the action;
19
                     i.      Whether the case is related to any other case, including matters in
20                           bankruptcy;
21
                     j.      Whether the parties will stipulate to the magistrate judge assigned to this
22                           matter acting as settlement judge, waiving any disqualification by virtue of
                             her so acting, or whether they prefer to have a Settlement Conference
23                           before another magistrate judge; and
24
                     k.      Any other matters that may aid in the just and expeditious disposition of
25                           this action.

26   ////

27   ////

28   ////

                                                         2
        Case 2:20-cv-00859-DB Document 10 Filed 10/14/20 Page 3 of 3


 1          4. The parties are cautioned that failure to file a status report or failure to appear at the
 2   status conference may result in an order imposing an appropriate sanction. See Local Rules 110
 3   and 183.
 4   DATED: October 13, 2020                        /s/ DEBORAH BARNES
                                                     UNITED STATES MAGISTRATE JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                        3
